925 F.2d 1457Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.James FRYE, Defendant-Appellant.
No. 90-5807.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 4, 1991.Decided Feb. 20, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  T.S. Ellis, III, District Judge.  (CR-89-426-A)
David B. Smith, English & Smith, Alexandria, Va., for appellant.
Henry E. Hudson, United States Attorney, Christopher J. Supple, Special Assistant United States Attorney, Alexandria, Va., for appellee.
E.D.Va.
AFFIRMED.
Before DONALD RUSSELL, SPROUSE and NIEMEYER, Circuit Judges.
PER CURIAM:


1
James Frye appeals his conviction and sentence on two counts of impeding or assaulting a correctional officer at Lorton Reformatory, in violation of 22 D.C.Code Ann. Sec. 505(a).*   His counsel has filed a brief with this Court in accordance with Anders v. California, 386 U.S. 738 (1967), indicating that there are no arguable issues of merit in this appeal, and he requests permission to withdraw as Frye's counsel.  Frye has been notified of his right to file a supplemental brief, but has not exercised his right to do so.  As required by Anders, we have independently reviewed the entire record and all pertinent documents.  We conclude that there are no nonfrivolous grounds for this appeal and affirm the judgment of conviction.


2
Pursuant to the plan adopted by the Fourth Circuit Judicial Council in implementation of the Criminal Justice Act of 1964 (18 U.S.C. Sec. 3006A), this Court requires that counsel inform his client, in writing, of his right to petition the Supreme Court for further review.  If requested by his client to do so, counsel should prepare a timely petition for a writ of certiorari.  Therefore, counsel's request to withdraw from further representation is denied.


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the record and briefs, and oral argument would not aid the decisional process.


4
AFFIRMED.



*
 The United States District Court for the Eastern District of Virginia has original jurisdiction for crimes committed at Lorton Reformatory, which is located within that district, and this includes criminal charges for violation of the D.C.Code.  The United States Sentencing Guidelines are applicable to crimes committed at Lorton.    United States v. Young, 916 F.2d 147 (4th Cir.1990)